Citation Nr: 1214129	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-23 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right leg disorder, secondary to a service-connected disability.

2.  Entitlement to service connection for a left leg disorder, secondary to a service-connected disability.

3.  Entitlement to service connection for a right hip disorder, secondary to a service-connected disability.

4.  Entitlement to service connection for a left hip disorder, secondary to a service-connected disability.

5.  Entitlement to service connection for a right knee disorder, secondary to a service-connected disability.

6.  Entitlement to service connection for a left knee disorder, secondary to a service-connected disability.

7.  Entitlement to service connection for a low back disorder, secondary to a service-connected disability.

8.  Entitlement to a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1984 to May 1987.  He had subsequent military reserve service without claim or evidence of an injury or disease incurred during a period of active or inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  Subsequently, jurisdiction over the appeal was transferred to the RO in St. Petersburg, Florida.

The Board notes that by correspondence dated in January 2011 the Veteran withdrew his appeal as to the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) and that this matter as a separate issue was not certified for appellate review.  

In January 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and it was suggested that he submit additional evidence advantageous to his claim.  See 38 C.F.R. § 3.103(c) (2011).  The Veteran provided additional evidence in support of his claim in February 2012 with a waiver of agency of original jurisdiction consideration.  

The issues of entitlement to service connection for right and left knee and low back disorders, secondary to a service-connected disability, and entitlement to a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

In correspondence dated January 24, 2012, the Veteran requested a withdrawal of the appeal for the issues of entitlement to service connection for left and right leg and left and right hip disorders, secondary to a service-connected disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issues of entitlement to service connection for left and right leg and left and right hip disorders, secondary to a service-connected disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Appeal Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn his appeal for the issues of entitlement to service connection for left and right leg and left and right hip disorders, secondary to a service-connected disability, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these claims and they are dismissed.


ORDER

Entitlement to service connection for a right leg disorder, secondary to a service-connected disability, is dismissed.

Entitlement to service connection for a left leg disorder, secondary to a service-connected disability, is dismissed.

Entitlement to service connection for a right hip disorder, secondary to a service-connected disability, is dismissed.

Entitlement to service connection for a left hip disorder, secondary to a service-connected disability, is dismissed.


REMAND

A review of the record shows the Veteran was provided adequate VCAA notice in July 2008.  The Board finds, however, that additional development as to the remaining issues is required prior to appellate review.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The Court has held, however, that if a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion.  It was further noted that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  

In this case, the Board notes that the transcript of the Veteran's January 2012 hearing noted he requested that all of his VA treatment records be considered and that he also identified having received treatment including at the" Jacksonville VA."  See Transcript (Tr.), p. 44.  In other testimony, however, he reported that he had received VA treatment at facilities in Jackson, Mississippi; Memphis, Tennessee; and Pensacola, Florida.  See Tr., pp. 44-47.  His January 2008 and June 2009 VA Forms 21-4142 and his January 2011 VA Form 9 indicate treatment at Jackson, Memphis, and Pensacola VA facilities.  Although the reference to the "Jacksonville VA" appears to have been a transcription error, the Board finds the Veteran should be requested to clarify whether he has received any pertinent treatment at a VA medical facility for which the records have not been requested or obtained.

The Board further notes that the Veteran contends that he had no other injuries to his knees or lower back and that his VA doctors and his private chiropractor agreed these disorders directly resulted from his flat feet and ankle rolling, pain, and swelling for which he was service connected.  Although a May 2011 VA examiner addressed the issue of secondary service connection aggravation for the knee and low back disorders as to the service-connected pes planus disabilities, there was no mention of the right and left ankle disabilities for which service connection has also been established.  The examiner stated the Veteran had a mildly antalgic gait due to multiple lower extremity disorders and specifically found his knee and low back disorders were not caused or aggravated by service or his service-connected bilateral pes planus.  It is significant to note that private medical care providers have associated the Veteran's knee and back disorder to pes planus.  Therefore, an additional medical opinion is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues remaining on appeal.  He should be specifically requested to clarify whether he has received any pertinent treatment at a Jacksonville VA medical facility or at any other facility for which the records have not been requested or obtained.  After the Veteran has signed the appropriate releases, records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be provided an appropriate VA examination for opinions as to (a) the current nature and severity of his service-connected bilateral pes planus and ankle disabilities and (b) whether there is at least a 50 percent probability or greater (at least as likely as not) that he has knee or low back disorders that are a result of service, or that are proximately due to, or alternatively, permanently aggravated by service-connected disabilities (including the Veteran's service-connected bilateral pes planus and/or bilateral ankle disabilities).  All indicated tests and studies are to be performed.  Opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  The examiner should comment on the January 2012 medical opinion of C.J.S., D.C., and February 2012 medical opinion of E.A.G., M.D., essentially (and collectively) relating the Veteran's low back "pain" and knee arthritis to the Veteran's service-connected flat feet.

3.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


